    Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 1 of 30




                                                                                                                        TMM / ALL
                                                                                                     Transmittal Number: 22270407
Notice of Service of Process                                                                            Date Processed: 11/09/2020

Primary Contact:           Tanya Flores
                           Midland Credit Management, Inc.
                           350 Camino de La Reina
                           Ste 100
                           San Diego, CA 92108-3007

Electronic copy provided to:                   Krista Yerby

Entity:                                       Midland Credit Management, Inc
                                              Entity ID Number 1682419
Entity Served:                                Midland Credit Management LLC
Title of Action:                              Virginia Ayala vs. Midland Credit Management, LLC
Matter Name/ID:                               Virginia Ayala vs. Midland Credit Management, LLC (10644775)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Broward County Circuit Court, FL
Case/Reference No:                            COCE-20-027968
Jurisdiction Served:                          Florida
Date Served on CSC:                           11/04/2020
Answer or Appearance Due:                     11/17/2020
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Jibrael S. Hindi
                                              954-907-1136

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
FilirlgCase
        -8 115190127  B-Filed 10/1912020
             0:20-cv-62494-RKA   Document01:42:49 PM on FLSD Docket 12/04/2020 Page 2 of 30
                                          1-2 Entered




            `VIRGINIA AYALA                                    IN THE COLJNTY COURT [N AND
                                                                FOR BROWARD COUNTY, FLORIDA
                                                                CASE NO. COCE-20-027968
                                                                JIJDGE.__.._
                                                                         Florence
                                                                             54___.._. T Bamer
                                                                                           _   ^-
                                                               DIV.
                                         PLAINTIFF
             VS.
                                                      ,;
MIDLAND CREDIT MANAGEMENT. LLC,and MIDLAND FUNDING. LLC        SC1MMORfi((YOTIC_E TO Ai'PF Ft Nnl~
         MIDLAND CREDIT MANAGEMENT LLC :                                          t~ ~      ,
           c/a Corpora ion ervice C ompafl v                                                 r%/L,~.~~~
            1201 Hays Street                                                            J
            Tallahassee, FL 32301-2525                                          DA"['E ~j4         '1'IME 4~
                      Y        DEFENDANI'
                                                                                Name                   : ^• ~ a   :. ~~:~

                                           SUMN[ONS/NOTICE TO APPEA Wen b.ack
                                                                                                     execufed

                           PRETRIAL CONFERENCE [REMOTE APPEARANCE]
             STATE OF FLORIDA — NOTICE 'I'O PLAINTIFF(S) AND DEFENDAN'I'(S)
             [Plaintiff's Narne(s) aiid Address(es)]

             [Defendant's Name(s) and Address(es)]                                          SEE HEAR1NG INFO BELOW

             YOU ARE NEREBY NOTIFIED that you or your attorney are required to appear \TIA ZOOM
             VIDEOCt3NFERENCE on                         at                  for a PRETRIAL.
             CONFERENCE before the Court.                              ~

             IIVIPORTANT — READ CAREFULLY — THE CASE WILL NOT BE TRIED AT THAT
             TIME. DO NOT BRINC WITNESSES — APPEAR 1N PERSON OR BY ATTORNEY.

                                         THESE ARE T.HE TIKINGS YOU MUST DO:

             STEP ONE. Promptly contact Court Mediation Services at smaticlairns@I7th.flCoilrts.org to
             schedule your FREE mediation before the Court's neutral mediators in an attempt to resoive your
             case and/or arrange for . a payment plan. jPlease provide your name and case number in your
             email.] If you resolve your case, you will not need to attend the pretrial conference.

             STEP TWO. If your case does not resolve before the pretrial conference date above, locate the
             Zoorn Videoconference ini'orniation for your ass;gned division on the attached Zoom link
             information page or as noted above.               You can also locate the Zoom link at
             h~~:ll~v~~•~v.17#lz.tico~.:rts.or~/judiciary-iRst-anrt-~:atcaarv. (NOTE: Your I7ivision Nuinber is
             indicated at the very top of this page.) If you do not have an attorney, you may appear by
             telephone if you do not have access to video appearance through your coinputer or telephone.
                                                    Pretrial Information: Appear at

                                                       on 1 l:'17,i20?0 at 9:30 AIVI
                                            in https:!,/77tht•IColtrts.LQ011i.uslji911.87'—~548.
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 3 of 30




    `The        telephone       number            is       also     available          for       each        Division          at
     1► tip:J;www.i 7th.ftcrjutYts.itl'~/Ittiliciszl'v-list-aTicl~catc<~c~t

    STEP THI2EE. Attend the pretrial conference by Zoom videoconference. The defendant(s)
    must appear on the date specified above at the assigned time to avoid a ciefault judgnic;nt. 'I'he
    plaintiff(s) rnust appear to avoid having the case dismissed. A written iv10T10N or ANSWER to
    the court by the plaintiff(s) or the defendant(s) shall not excuse the personal appearance of a
    party or its attorney at the PRETRIAL, COh1FERE?rICE. T'lie date and time of the pretrial
    conference CAIvN  I(3T be rescheduled witfiout good cause and prior court approval.

    ADD{T1UMAL lPV['QRMATIC3fV. Atiy business entity recognized under Florida law niay be represented at any
    stage of the trial court proceedings by any principal of the business entity who has legal authority to hind the
    business entity or any emptoyee authorized in writing by a principal or a business entity. A principal is defined as
    being an offiicer, member, matiaging member, oi partner in the business entity. Written authorizatiort must be filed
    with the Court prior to the pretri;tl conference.

     T'he purpose of the pretrial conference is to note your appearance, to determine if you admit atl or part of the claim,
     to enable the court to determine the nature of the case, and to set the case for trial i f the case cannot be resolved at
     the pretrial conference. You or your attorney should be prepared to confcr with the court and to exptain briet'ly the
     nature of your dispute, state tivhat eftorts have been made to settle the dispute, exhibit any documents necessary to
     prove the case, state tlie names and addresses of the witnesses, stipulate to thc facts that wilt require no proof and
     will expedite ttie trial, and es'timate bow long the trial witl take.

     lViediation rnay take place at the pretrial conference. VJlioever appears for a party must have full autthority to settle.
     Failure to have #ull authority to st;tt.le at this pretrial con£erence may result in ttie imposition of costs and attorneys'
     fees incurred by the opposing party.

     If you adrnit the claim, but desire additional tirne to pay, you must come and state the circurnstanees to the court.
     7'he court may or may not approve a payment pian and withhold judgment or execuiion or levy.

     ItCCBHT TC) vE1VUE: The law gives the person or company who has sued you the right to file the lawsuit in
     any one of severai place.c as iisted below. However, if ycru liave been sued in any place other than one of these
     places, you, as the defendant(s), have tlte right to request ttrat the casc be rnoved to a proper location or
     venue. A proper location or venue may be one of the foilowing: (1) where the contract was entered into; (2) if
     the suit is on an unsecured proni'rssory note, where the note was signed or where the maker resides; (3) if the
     suit is to recover property or to foreclose a lien, where the property is located; (4) where the event giving rise
     to the sait occurred; (5) where any 1 or more of the defendants sued reside; (6) any location agreed to in the
     contract; (7) in an action for rnoney due, if there is no agreement as to where suit may be filed, where the
     payment is to bc made.

      If you, as the defendant(s), believe the plaintiff(s) haslhave riot sued in one ofthese correct places, you must appear
      on your court date and oralty request a trari.sfer, or you must file a WitITTEN request for trartsfer in afCidavit fcirm
      (sworn to under oatti) with the cout't at least 7 days prior to your first court date and seud a copy to the plaint'tffts) or
      plaintift's(`s) attorney, if any.

      A copy of'tlie statement of claim shall be s4rveci with this summons /notice to appear.




                                                              Page 2 of 4
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 4 of 30




   `Issued on       OCT 22 2020

    Filed by:
    Address:
                                                                                           c°

                                                 BRENDA D. FORMAN

                                                 AS CLERK OF THE COURT
                                                                                           5       4


                                                                               'EEtqDA`D~G. F RPiAAN


    lf you are a person with a disability who needs any accommodation in order
    to participate in this proceeding, you are entitled, at no cost to you, to the
    provision of certain assistance. Please contact Diana Sobel, Room 20140, 201
    S.E. Sixth Street, Fort Lauderdale, Florida 33301, 954-831-7721 at least 7 days
    before your scheduled court appearance, or immediately upon receiving this
    notification if the time before the scheduled appearance is less than 7 days; if
    you are hearing or voice impaired, ca11711.
                      ZOOM LINK INFORMATIC)N CRROWARi) COUNTY)

       Steg 1: Locate your division number on the very top of the first page of this Summons

    SteA 2: Access via computer, the Zoom Link below corresponding to your assigned division
                                            number.

       Stea 3: Follow the instructions on your computer screen and select ONE of the audio
        conferenee options. You may join by-phone call or by cornputer audio (speaker and
       microphone required for computer audio). Please note that COITNSEL must join by
                       computer audio/video so that you are easily identified.

       Step 4: If you do not have access to computer video/audio, you may call by telephone:
                                 YJS toll frec numbers (888) 475-4499,
                           (833) 548-0276, (833) 548-0282, or (877) 853-5257

    Whea prompt( -d on the telephone for the "Meeting ID," use the 9 to 11-digit code at the end
                                   of the division link below.

     Division 47 litti)s://17t1t11courts.tonrn.us/i/95687147196

                                                Page 3 of 4
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 5 of 30



    i
    llivision 48 litit>s:l/i7tt~flr~,urts.jcign:.iis/i!2)2~)~,;173~

    Division 49 https:!/17tth11courts.•r.ouiYi.us/k/9061=1425:+
    Division 50 iittta:;://1'7Lttificourt5.•r.uttiili.iis/i/1:i4272965

    Division 51 iittps:/117thlkLoui•ts.ianm.u,4/1/87468(1432
    Division 52 httlrs://1711ilicourts.•r.00itt.as/i/530095888

    Division 531itfins://'17tliticuttrt`.•r.o(im.uti/L41}164S765

    Division 541ittuw:!/17tliflcourts.iooiii.usli/911872548

    Division 551it4p4://.i7t1if1c:ourts.r+)om.us/i/1332434fi74

    Division 56 k~t~s://17t1i13courts.LoUrsi.uy!'1,/121103675

     Division 60 https:1/17thticourts.zoom.usJif990901272

     Division 61 _~.~s;i/17thflCaurts.zooin.us/;/f►Oci672692
                 lttt

     Division 621ittl)s://'17th.ticutirts.soom.us/i/98fi61G69177

     Division 70 ltttt)s:/f17th►lcourts.x(innt.us/i/561587919
     Division 71 httr)fi:/ll7thflcourt:ti.zooni.us/!1294767991

     Division 72 htlps:l/17tlzflcourts.7oofli.tis/il4{I2362403

     Division 731jtfis://17thtic:nurts.zootn.us/jt499')SS495
     Dlvision 80 littpR://17tliticourts.•r,00rn.us/i/489403007

      Division 81 httjts://17thflcour#s.zcyoni.risll/855034385
      Division 82 lttto4://17tbf1couirts.zooin.usli/190-948749
      Division 83 httus:1/'17thficotErts.Yo«m.tts/;/684278427




                                                         1'age 4 of 4
FilingCase
       # 114908068   E-Filed 10,'13/2020
           0:20-cv-62494-RKA    Document04:30:38 PM on FLSD Docket 12/04/2020 Page 6 of 30
                                         1-2 Entered



                IN THE COUNTY Ct)URT ()F TFIE SEVENTEEN'I'}-I JUDICIAL CIRCUI'T
                          IN AND FOR B ZOVti'ARD COUNTV, FLORIDA

        VIRGINIA AYALA,

                 I'laintiff;
                                                                                                    Case No.:('~X[ - Zlj-OZ`Iq(pg
        V.

                                                                                                    JURY TRIAL DEMANDED
        1VII:DLAND CREDIT itlANAGE;N'LEl\T, LLC,
        and 1VIIDLAND FUNDING, LLC,
                                                                                                    [NJUNCTIVE RELiEF SOUGHT
                 Defcndants.


                                                           STATEMENT OF CLAIM

                 Plaintif=f' Virgitiia Ayala ("l'laintiti") sues Defcndallt Midlazid Credit Management, LLC

        and De_fendant Vtidland Ftutiding. LLC (collectiv;,ly, the "Defendants") for violations the Florida

         Collsumer Collection Practices Act ("FC'CPA°'j and Fair Debt Collection Practices Act

         (`•FDCPA").

                                                       JURISDIC'CiON AND VE:Nl1E

                 1.          This Court has subject rtlatter jurisdiction over Plaintiff' and Defenclants

         (collectiveiy, the "Parties'"), bccause thc cause of actioli arises within the jurisdictiort of this C.out-t

         a11d, thus, venue and jurisdiction. are proper.

                 Z.          This Court has persotial jurisdiction over Deicndants because Defendants are

         operatinl;, prescnt, and/or doinl; business withili this jririsdiction and because the cornplained of

         conduct of Defendants occurred witllin F3roward County, Florida.

                 3.          "Che clTllount ln controVcrsy ls greatCr tllatl ~50(}.00, but does not exceed $2,500.00,

         exclusivc of costs, interest, and attonicys' tces, and is otlierwisc within this Court's jurisdiction.

                 =1.          Venue of this action is pruper in this Court bc:cause, pursuant to Fla. Stat. § 47.011,

         ct secl., thc cttuse of action allcged below arose in I3rowarci County Flol•ida.
                                                                                                                                       PAGt:I t of.10
                                                  LA4NT OFFICES OI` 11I3It:~I:L S. HIIvDI, PLLC
                       1.10 51: 6tit Sti•uct, :.7th Floor I 1't. Luaderd,ilC, F]orida :.i.;301 I f'twne (954) 907-11:;6 I Fax t355j 529-95 lt1
                                                                                      1•V.c't`fl}
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 7 of 30



    I                                                                           P'ARTIFS

                 5.            Plaintiff is rt natural person, and a citizen of the State oaf Florida, residing in 13rowai•d

    County, Florida.

                 6.            Defendar.t Miclland Credit Manztgement, LLC. ("Defendant-D(;") is a Kansas

    e:orpcxation, uritli its prineipal place of btisine4:5 located in San Diegc>. California.

                 7.            Defendant Midland Funding, LLC ("Defendaiit-Creditor") is a Delaware limited

    liability crstnpany, witli its prirtcipal plact of business located in Stln Die~ro, Califc~rnia.

                                                             DEiYiANND FOR JtiRY TRIA1:.

            _    8.            Plaiiitiff, respectfuily, demands a trial by . jury on all COEints and issues so triable.

                                                               FACTCIAL ALLE(;AT(ONS

                 9.            This action involves the debt arising from a tran5act►on between the original

    ci-editor, Synchrony Bank, and Plaintiff invcalving an unsecured line of credit with the consuiner

    retaiier HH Greg~, crf «,'hicli was pritnarily for the l~zrsor~al betiefit af Plaintiff, Plaintift's family,

    as tvell as meinbers uf Plaintitt's he~usehold (tlie "Con,umer Debt")

                 1(3.           1'l.tintifr is the atleged debtor ofthe Cixisutlier Debt.

                 l. 1.          Dete.nclant-DC is a debt cc111ector ~t~tverned by botlt the FDCPA. and t~CCPA.

                 12.            Defzndant-DC is a business eiitity engage(I in the business ot stylicitinU, consuiiter

        debts for coliec:ti<>n.

                 13.            Defendant-DC is a business entity engaged in the business of col.lecting consuiner

        debts.

                 14.            Dcf:ndant-1':)C regularly collccts or att.enit.>t.s to collect, directl.y c►r intlirc;ct.ly, debts

        owetl or due ot• asset-ted to be owed Ur dtte another.



                          .                                                                                                                            PAGiE 12of10
                                                       LAW OFF ICLS O.Ii Yifi[2AI:L S. HINDI, PLLC
                         i IU Sf: Fitit SUeut, 1.7tii. tlprir j Fti. Lautl~ctl,rlu, V Icriva :i;t30i. ~ I'Corie (9~Sd) !107-1.11;6 1[';as (~CiO) 5:.'F)-Eit3•10
                                                                                           ~a: L-v.=
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 8 of 30



            15.         Defendant-DC is an entity required to register with the Florida Office of Financial

    Rcgulation as a"C.onsutzier C,ollection Agency" to lawfully collect consumer debts in Floritlil.

            16.         The Csonsumer Debt is a clebt which Defendant-DC lnust po5sess a valid Consumer

    Collection Agency lieense to lawtitlly collect or attempt t(1 collect fiom Plaintilf:

            17.         Defendant-DC. is registered witli the I=lorida Office of Fintincial Regulation as a

    "Consumer Collection Agc;ncy."

            18.         Defendant-DC's "Consumzr C<71.lection Aaency" llcense number ls CCA0900916.

            19.         l or Defenclant-DC's "Consumi;r Collection Atlencv" li.cense to rernain valid,

    llelanaant=DC is require;d to ilitiintainx crt rrzirtirrrtirrn, rill recOrds specified in Rule 694`-180.08Ct,

    Florida Aclministrative Code, and keep sucli records current witlrin <>ne we,ek of tlie cuirent ilate.

            20.         Rule 69V-18{).080(3)(e) of the Florida Adininistrative Code commands that

    Defenciarit-DC shall maintain: '`[t]he debtor's account of activity disclosing... a recorci of

    pavment5 made by tlie debtor, incluClnlg tlle (Llte rL-`.cz?vc;(j and the anlotlnt an(1 balance owing."

            ?1.         Rule 69V-180.050(9)(a)-(b) of thc, rloriila Adtnini5trative Ce>d.e coli iiiian(ls that

    Det:enclant shall maintain: "basic intiorination about the debt includin;, at minitnum...

    [d]ocuntentati(ln of the (lebt pr(Ivided by the creditor," m well as "[t]he date tlle (lebt was incurre(1

    and the (iate of the last payment."

            22.         Defendant-DC maintains all the rc:cor(ls sl~ecitie(1 in Rule 69V-l8U.f)8Q, l~lorici~j.

    Adniinistrative C(>de.

            23.         Tlic records spcciiied by Rule 69V- 180.080, Clori(ia Aclmini5trative Code, oi vvhich

    Dufenciant-.DC does nlalntaln, ar;: cilrrelit to within onc weelt i7f the current date.

            24.          Dete.n(lant-Cri.d(tor ls thc L'llYYerzt crcditar ot'tlie Cotlslltiler Debt.




                                                                                                                                    PACi(:: I 3 of 1.0
                                              Law Or•r tC L`i oF J1BRr1EL S. Ht*tDt, PLLC
                  110 SE 601 St.re:et, 17111 F'loor j F+'t. Laudurd,Alt•. k'lc,rida ;1:.i:iU1 I Phcme (954.) 907-1.136 1Fax (SBa) 529-95,)0
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 9 of 30



                                                              Defendant-Creclitor refei-red the collecti()n
          25.        C)n a date better known by Defenc:lants,

   of the Consurner Debt to Defendant-DC.
                                                                                anci fees, whereby the total
           26,       The Consutner Debt is (;ompriseci c)f principal, interest,

                                                                                          underlying the C.onsumer Debt, is subject
   amc7unt af the Consumzr Debt, pursuant to the agreement
                                                   priiicipal portion af the Consumer Debt and the
   to increase daily, if not monthly, based on the

   intertst and fees whicli said principal i:+ subjc;ct thereto.
                                                                                                          Inalntain5 in ai:cordance witli
           27.        BNr way of doctunents atid infctrniation Defenclant-DC

                                                                                     Defendant-DC knew the Cc7nsu►ner Debt was
   Rule h9V- I 4Q.0$0, .Elorida Administrative Code: [1]
                                                                     knew that the-tc7tal. amount of tlie
    cc>nlprised c)f principal, interest, cind fees; [2] Defendant-DC
                                                           the Consumer Debt and the interest and
    Con,unizr Debt way the sum of the principal portion of
                                                                 Defeniiatit=DC                          kne-,v the C.onsuinc;r Debt was
    fees said prinripal altiount is sttbject thereto; a.iici [3]
                                                         principal purtion of the C:onsumer Dt:bt and the
    ;tib,jert to increrise based on tlte tirnaunt uf the

    interest and fees which said pt•incipal is subject thGreto.
                                                                        Plaintiff a lettzr (the "Cc~llection
             2g.        Dn or about May 20, 2i)2t}, Defendant-llC seild

                                                        fJebt Ironz                           P1;iintiff. tl.ttached liereto ar 1:xliibit "A„
     Letter") in an a.ttenlpt to c:ollect the C'cm5umer

     is a cc)py nf th.e Collection Letter.
                                                                      from Defendant-DC to Plaintiff in
             29.         The Collec.tiori Letter is a co:naiunication

                                                       the Constimer Debt.
     ronnection with the collec€ion of a debt, namely,
                                                                         the Consumer Debt froni Plaintiff by
              30.        The Collection Letter is an attempt tc) collect

     Del:end23nt-DC on hehalt ot Detelldant-Crt;dltor.
                                                                             tt}at tlac. ConSuinrr Debt. because of
              31,         in the Cvllection Lette►•, Det'cndallt-.DC claints

                                               limitations.
      its =tge, is barrecl by the sttitute ut'



                                                                                                                                  PAGE 14 of 10

                                                 LA1'V OrFICLS CF JII3IYAEI. S. HIN17I   , PLLC
                                                                                Yttone (9:id,) :)0'-11%iG 1        Faz (555) ti'~~)-J:i,{0
                                                             f::~.uderduie..Plorida :33:.ii)i I
                    710 Sli fil:n Sucx c, 77,:h Fioo3' I Ft.
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 10 of 30



            32.         The C'onsurner Debt is not tt tilne-barrei:i debt ctr otherwise barred any the goveininz;

    statute of lirnitations.

            33.         The C:ollection Letter causes the ► east sophisticated c;onsutner to fal5ely believe that

    the Consumtr Delit is barred by the ahplicable statute of liniitations, and in so doing, causes the

    least sophisticated constitner to believe that he or slie cannot be stied by the creditor of the

    Consumer Debt for collection tliereof.

            34.         Defendarit-DC lcnetiv that the Consumer Debt waas not ban•ed by thz applicable

    statute oi' tiniitaticros,. by tivay of, Includlilg bitt not l►miteti to, the ciocultients Defendant-DC is

    requirecl tc> Inaintain to fi>r its (L)ePendant-DC's ) Coniurner C«llection Agency licznse

    (CC.A09009 16) to reinain valid.

                                                                       COUN7' 1
                          V[ULATI()N (}F .1ff U.S.C. ~ 1692~(a)(1) and k 1692c (2)(A)
                                           (against Deternlant-IX:')

             35.        Plaintiff incorporrttes by reference paragraphs 1-3=1 of tlii5 Statement of Claim as

    though hilly statecl herein.

             36.        Defendarit-DC vinlated § 1 fi92'g(a)( l) atid 5 l b92e(2)(A) of the 1 DCPA by

     att:lnpting to collec,t the alleged CotnSumer Debt ti-i)m Pl.aintitf via the Collection Letter. Here, the

     C.'c)lleetion 1:etter fails to adequately inforrn tlZe least sophistie3ted ec>ntiunier of the true alTlcnlnt

     owed tc.~ the c.urrent creditor atid otherwise falsety represents the character andVor amount of the

     d.ebt. In shurt, Defendant-DC failed to provide an explicit disclosure of accrued and accruing

     interest the Consurner.Dcbt is subject to pursurtnt to the aareenient underlying the Consutner Debt.

             37.        As state:cl above, the, C:'ansuine;r Debt is thc sLuri of t.he principal poriictn ot' the

     original debt and, irrter alr.'rl, the inte;rest <ind lccs aclded to said principal pursttant to undcrlying



                   --                                                                                                                        PAGL1Sof.10
                                              LAW OFrICLs Ot )IBItiALL .S. HINUi, PLLC
                         Eiih Skrewa, 1. 7th ['lour i l~t. Latul(.rcinie.                             t Phane (9n4) 9(17-1 ia(i I Vas N75) 529-1)5 4U
                                                                   ~~'ti"sall~lS~i~t.l.t,=~.~:•..'S~`:1?
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 11 of 30



    titgreelnent. With that stzid, however, tht a7ili>unt Gha.r the creditor uf the C:onsuYner Debt is entitleci

    to recc3ver froin Plaititiff goes much further.

            39.          Section 1692-0}(1) of thz FD(;P A reqtlires that a debt collector send the ccrosturier

    awritten iiotice containinl; "the arnc►tant of the debt." 15 [1.S.C;. § 1692g(a) (emphasis added).

    Section 1692e(2)(A} explicitly prohibits "(t]he false represcntatioii of the character, antc>,unt,

    or legal status of anv debt." 15 U.S.(:'. § 1 Ei92e(2) (eniphasis adde(l}.

            39.          Defendant-DC tailed to larovide an explicit disclo5ure of accrued ancl tjccruing

    interest ttnd fees whicli the Ccrosunier Debt is subject tlhereto, and as a resiLlt, the least sophisticated

    consutner can be misled or confused as to the amount of tlie ow=ed. For example, the least

    sophisticatzcl coiisumer mtiv eironeously betieve that he or she can tillly satisty the uncterlving

    debt by rnailing the creditor the full amount listed on fihe collection letter Defendant-DC ,ent to

    the c;onsuiner regcrr•rlle.ss of how much time has lapsed.

             40.         Flere, tlie Consumer Debt; pursultnt to the a+?~reernent underlyin~ the C'onsumer

    I.)ebt, conti.nues to aee;t-ue fee:: and interest, of whieh is cotnpouncied on a dai.ly or otharwise

    pet-iodic bttsis.

             41.         The necessity of in:fornYation rvhic:h Detcndant-DC o►nittea froal the C.ollecticm

     Letter was an issue Judge Kathleen ivl.. Wi.11iams addressed in Anselmi v. Shendell & Assoc.iates,

     i.A., statin;, in relevarlt part:

                          The Severtth Circuit has c:t'rered sc:me vuidance regarding a debt
                          collector's obligation5 itndcr 15 U.S.C. $1692gW. See iyiiller v.
                          ~IcCalla. Ravtzler. 1'adrick. C«t~b. tiic httls. ~~: Ctark. 1...L,.C.. 214
                          F.3d $72, S?Ei (7th Cir. 2000). Wit1S regard to specifving the amount
                          ot` thc debt oyved, the Seve;nth Circ.ui; lias lleld that the lollotvint;
                          stntement would srttisfv the debt collector's duty to sttlte thL amount
                          of the debt wl► cre the anit?unt may vary dav to day: fis of'thc cltrte of'
                         '/hlS lC'tdC'Y, l-oil ULNL' s_ IlhC' G'.CC1U( tT1llUlli7l LitIC'l. h'eCC'ltltiE' of`
                          lntL'YE'St, lllti: ch[lYgGS, C17ICf olhGr Chill"gNS Il2(ll tl1CX1~ L'CIYVfi"(J171 6lClV tlJ
                          duy, the ariroilrlt cttle orr the day l-oil juzY may he gretller. Hence, if .
                              -                                                                                                          PnC;E 16 o[- ].Q
                                                LANv UFFICL:S OI:' JLI;RAEL S. hILNDI, I'LLC
                   !.l.Ci 5.t: 6th Streui. 17t;}i t;oor ! b`f.. l..nudurdalv, Florid:r 3.1301 1.I'► uxic (9;:r4} 9(YI-11o6 1 I'as 055o) 52D-45=I0
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 12 of 30



                         .yotl pay tlte arrtotlllt showrr ahrrvE; arl ac#uStnu?nt r71c1)' bE'
                          c f er rve r•crceive tiottr cherc7;, in rvhicli ehcrat we will iirfor-m y-otr
                          hef'at•e clepositing the c/leck, fi-nr vollecticrn. _For- firl-t{zer zql6rrriatici'n,
                          wr•ite the tlnEtcrsioned or• c•a11 1-800-ffilrone lriirrlber]. Sec> ,;,d.
                                                                                                  I    at 876.
                          Although a debt collector need not use thi5 exdct lnnguage, tl-sing, the
                          aforenientioned or similar {anguage will prcclude a debt: collt:ctor
                          frtxn being accused of violating § I 692g(a). Id,

    2014 WL 5471 11 t at x3 (S.D. Fla. 201=I) (emphasis added).

              42.         Yet, deshite Judge Kttthleen M. Wiltianas' cle<ir at-tic.ulation of safe-harbor Istngual;e

     capable of insulating Defendant-DC froxrl liabitity, .Defenciant-DC                                          s°till   chose to W1,01W,ftlliy

     aonceal necessary and pitiotal itrformation troln the lea,t sophiytictlted consumer. l"or extllnple, in

     the C.tillection Letter, Defendaiit-DC did not inforni th.e least sophi:+ticttted cc>nsulner thztt the

     ttnderlyino, debt was accruing iriterest; llefendant-DC did not provic3e a breakdowtl afthe accrued

     interest or other fees and instead mislead the least sophisticated consumer by statin4ti the anlount

     owed tls a single suiii; De'fendant-DC did not :;tt3te whetlier the uncierlying debt was subject to the

     accrilal of interest or other chttt•ges; D4fendarit-llC did ttot ,ttite whetiter ttie consuzirer detat haci

     ae,iruec( interest or other chai~ges; De-fr;ndttnt-DC did not state the amount uf intere;;t and othet•

     charges tirat had accruecl on the princ;ipal port.ioti of tlie= underlying debt; Defietidtint-DC clid not

     state hocu or w•hen the purlaorted atnen.int czwed hy the cotisuniGr httd been calculated; and

     Defenclant-13C failed to advisc of the acicfecipre,judgn-lent interest which the current credit.tar c<auld

     zrlso recover froln the consunier upon securing a                                          aginst tlie consunier.

              43.          Thus, in light of the iorgoing, Defendant-UC violated § 1692t;(a)(1) tind §

     1692e:(2 )(A) of the T~DCl'A by failing ilifornl the le.t3st sophiaticated consunier of the ititerest,

     clzGir~-t:ti, anci/Clr fCC3 WhICl1. thL tttllElerlV in(i debt            was ctnct     is sub,ject.

              =14.         W[-I:E:RCFC>I7E, PlailititTrectut;sts this Cottrt to etitcr a judgrnent a~~ainst Ciefc.nctant-

     7C, awarclin~; Plai.ntifftlic ioliowing relic f:

                                                                     ~                                                                 PAc:iir 17 of t0
                                                LAW UFFTGES oI' JIF3hr1L:L S. HINDI, PLLC
                    110 SE 6tti SttoLi, 17t"tt Foor I N t. i.:audurdalt. Vlorida :.i:i:3Q.1 f t'hi>tto (B&a) :)07-1136 1 Fax (£+55) 529-95 lr)
                                                                     ! •~~.~.._ -~.1:?_t~~:v.lx.,?i~l
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 13 of 30



                         (a)          Statutoiy damages as providecl by 15 t1.S.C. § 16.92k;

                          (b)         Costs and reasonable attornLys' fees pursuant te 15 U.S.C:. §1692k; and

                          (c)         Any ctthe:r relief that this C;ourt cleern:+ apprapriate uncler the circutrtstttnces.

                                                                       CDUiVT II.
                                             VIOLATIC)N O1; 15 U.S.C. ~ 1692e(2)(A)
                                                             (agriiit.st De1ettdurrt-1Xv)

             =15.         PlaintifP ineorporates by reiere7ice paragraphs 1-34 of this Statament <>f Claim as

    thou-h i.'ul►y Stated herein.

             46.          Sectictti 1692e(2)(A) ofthe FDCPA explicitly prohibits "(t1he false representation

    4if the character, amount, or legal status of any debt." 15 U.S.C. S 1692e(2) (etnphasis acided).

             47.          As stated abOve, the Cunsumer Debt is riot a time-biirred clebt or otherwise bat t•ed

    by the statute of litnitations. The Collection Letter, however, falsely represents the legal status of.

    tlie Cor.sumer Debt, in tliut, the Collection. Let.ter causes the le.ast snphisticated consuiner to fal;ely

    believe that the un(lerlying debt was bat-rc:ci by the applicable statute of limitations. As such, by

    anci throuyh the Collectinn Letter, Defendant-DC violatc;d § 1692e(2)(A) of ttie FDCPA.

             48.           WHI:RL:FORL:,1'laintii;f reyuests thi; C'ourt tn enter a judgment against Defetidaiit-

    DC. ttwarding Plaintiff the ti711Owing rtliet_

                          (a)          Sfiatutot-y damagvs as pr.>vided by 15 l:.S.C. §1692k;

                           (b)         C'osts and reasonable attorneys' fees pursuant tc, 15 U.S.C. §1692k; and .

                           (e)         Any cxh.er relief that this Cot.irt cleems apprt>priate uncler the circutnstatices.

                                                                        G'l?G:VT III.
                                             VIt?LATIt)N C)F Fi,A. gTAT. § 559.72(9)
                                          ((quinst Dqf~lrudi'rnt-.DC crrirl D~fe~radartt-Creclitcar)

              49.          Plaintiff incurporates by reCerence par<tgraphs 1.-34 oC this Statem:,nt of` Clairn as

     thougli l.'ully state(i lierein.

                     -                                                                                                                     YAG.E `8 of10
                                                 Law     OrFtC l:S' Ol &13RAI:L S. I-It1vDt, PLLC
                    i 10 SF. 6t.h S'crrxa., 1.7tn f'loor I F`t.. L,audw•dalu. !'lurida 38;1111 I hhonu (9:id.i 510Y7- i 136 1 Fax (yb-5) 52~I-95,10
                                                                                         i I_'n:~s~: ~L•e.
                                                                      k~}3:_.l:f~?'L _t :_.
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 14 of 30



            50.         Defendant-DC: violateci Fla. Stat. § 559.72(9) by falsely as5erting and representing

    to the least sophisticatect consutner that the C;onsuirier Debt was a tilne-bart•ed clebt.

            51.         At tninimtun, Defendant-DC acteu with ahharent authority in atteinpting to collect

    the Consulner Debt on Defendant-Creditor's behalf. Defendant-DC sought to collect the Consumer

    Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for the

    provi5ion of'such servic:es.

            52.         Defendant-Creditor purposely provided Defendtint-DC with ttte inforrnation to

    collect th(: Consutner Debt j'rctrn Plaintiff, of whieh included Plttintiff5 cont<7ct in.fi>rtnation, the

    nature of the Consumer Debt, and the artiount purpin-tedly oweci by Plaintiff.

            53.         As such, the above-mentioned vic.?lation of § 559.72(9) is the re:,ult of Defendant-

    DC":; acts andior oiitissions, whereby such ticts tindior otiussion occurrecl within the scope and

    cuurse of agency b:;tween Defzndant-DC an:I Defenclant-C rt;dltor, atKd as a. result.. Defendant-

    Creditc>r is vit:ariottslv liable for siich FCCI'A viulatic}n.

            54.          WI-IL;R.L:1 ORG. Plaintiff, respc;cttitlly, requests this Court to etiter a jucigmc;nt

    against Defe►.idaltts, awarding .Plrtintiff the fJllowin~ relief:

                         (a)         Statutt~try datnages as provided untaer Fla. Stat. §559.77(2);

                         (b)          ~'osts and reasonable attot-tieys' fees hursuant to hla. Stat. § 559.77(2); and

                         (c)          Any otller relief that this C'<?utt cl eciiis 13pprC)prlil.te under the cIlCunlsttunces.




                  ~                                                                                                                         PMIt: 19 of.lU
                                                Lary Oi'FICES OI<` JIPIiAliL S. Httirai, PLLC
                  ; 1Q SI: titii Str~~et, 17tii F'lcior ! N't. i.aude:rd~tla. 1~1i~rida ::i:nUt ~ Ption~ (9nd1 907-1.136 ~ Pa, 15i~51 5'1.~)-~15•I(1
                                        '                                                t , i .Et `.:.5.'~i~(
                                                                      < •~4 <r~y.a{'~'.,1'..<
                                                                     Ll
                                                                      ~<
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 15 of 30



      DATED: C7ctc~ber 13, 202U
                                                                          Respectfully Subinitted,

                                                                            !sl .lilaracl S. H.indi
                                                                          -IISItAEL S. HINDI, ESQ.
                                                                          Florida Bar Na.: 11.8259
                                                                          E-inail: jibrael@jibraellaw.corn
                                                                          TNUti+iAS J. PATTI, ESQ.
                                                                          Fk>rida I3ar :vo.: 118377
                                                                          F:-mail:   tum,ia;jibracl.law.corzi
                                                                          TI'IE LAt'+' OFFIC.ES (7F 113ItAEL S. HINDI
                                                                          1.10 SE 6th Street, Sl.ritc 1744
                                                                          Fc?rt Laucierdale, Florida 33301
                                                                          Plionr;:          954-907-.11 -36
                                                                          Fati:             857-529-9540




                                                                                                                                 PnciE I 10 Of 10
                                           Lxw OF FICEs r.)r' J1GItAi;L S. HlNnt, PLLC
              1 l,tt j[: 6tlt SLrom.t, 1'iCh Fltfar I N'4, [aatider.ditk•. F3orida 3,i:301 { 1160nc+ (9:94) 907-1.136 1@".i% (S85) 529-9540
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 16 of 30




                         EXHIBIT "A"
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 17 of 30

                              E'R                                R.-E; V.                                                               F    Zt4~Q

  r


                              vitgitila AyalA                                                                                                                          S4,335:51      r,:
                              im-,00114W 4th Si Apt 208
                              pcmwoku Ploa5, Ft 11028-2249                                                                 You We ite-appirtived 1& 0 46i 06uritl
                              11,                                                                                              PW*Now1t& ~~MdUjMl
                                                                                     if

                                                               M."i

                                                                                                        05        -2020
               Ar Svticlirony Bank          "h Gregg
               Dear Vofgtnin,
              WO know times are toogti. Thaes why we ate offering you flakiblo optlans to jtoyon the road 6
              finiincial rtCover y. We oncourage VOU tO take advantage of thew getielout optlars! osy TODAY at
                              tP-T or call (RDO) 321-3W9 nDw.                                        ,
                                                                                                                                                    mam Smaii InItiall -
                                                                                                                                                 Pavmanti to* tow tti $511
                   "
              .000"n I"                 ,S3Ve 403f,                                                              Nlou P&VCfnty:
                                              06-10-2020,
                                    1                                                                                                             G o o.of those 3 opttans
            CO 77 1l2", S111 r1 5;f
             l5Pt1di12'.'.                                                                 pily cis Gttio                                        Tho A(W dj%roUnt tXT)  j 'S
             7), ,ctfjo~r ek ,,,s , )120
                                  _3, , )0.                                                         for. tl~i Flrst.3 Mon
                                                                                                                                                                         rL
                                                                                                             -         M
                                        et Us knoW Your StatU S                                  1ttmpbr4VHar6
                                                                                                                                                   through Oli-30
                                         5 your optiont and fiet more dvtafils                            AVaflable"
             During times likt these a Onfile call can maka a big differelice. Call IBM 121-3809 ow. You 6n also
             learn more at MWkM9ndk4QM-
                                                                                                                                                  NItd In n d C'railt'.4- bil

            Sincerely,


            Tlm Boliji, olvislon Manager
            ^T6 take advontage of Option J, log in toMjftyAQtjiLge.Zj cnoosc'41AKEAPAYMElifrandfollavi tite on-scr"een I nstructiobs. Yo
                                                                                                                                       .!!.May
            also Cal/ (8w) 321-3809
            1*0pilon   Z is only available by calfing (860)32.1-381f9
           The law limits hDw long you can be sliedi ifr; ffdelltt: Becituse of the age of votir debt, we will not site Vlou for,it. lf,yoti iin not paV the clebt, we.
           rnay contlnue to repon It to the                    aganclais as unpaid.


                                                                                                                                                     V~
                                                                                                                                  .'s itAX

                                                         ."N          Q0                                                                     T


                                                                           .
                                                                               ...

                                                                                          j?




                                              w
                                                e afe.not oblfgated totenew any offo(s pruvideLl.
         MIBM
            7 #4                                                                                                                                                                   'tic.
                                                       MldlandCr                                         (800) M-3809-
       iso csniloo ik~ k! RelitA                                                                                                                  kcit AsqJR1919', C
       SuRe 100,
       I'm Im, CA 911111                   PLEASE SEE FIEVER949 Slbr: FOFt IMPOFITANT DISCLOSURE 140AMM16H

              rI"liorm.1tr                                                                                                             Your A'cciDunt Ooilivie
                                                                                                                                       dland     It.com
        'mc      Acxhiipt



        Tow ana!"ed
                                                                                                                               Midi(ijiti Cwit Mintiqamnilt




                                                                                                                           Scantied with CarnScanner
Case 0:20-cv-62494-RKA Document
                         r     r, 1-2
                                  u   Entered
                                           i
                                             ,
                                               on FLSD Docket 12/04/2020 Page 18 of 30
                                                                     •I~'~:. r.t.,.:.                                                                                                                                                                                                         ~r
   ~                                                                                                                      a                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                      ~
                                                                                                                               nformatiorn,                                                                                                                                                                      f
    •~•.~                                                                                            . httportant Disciosure I,
     ^'                       Please understand thls Is a communfcoHon frorn o debt colloctor. This is an attempt to cotlect a t{abt;
                              Any information obtained will be ueed for that ptaryosr: •
    ~'•                                                                               •                                                                                                                                                                                                               .i.•., .
    k~; ~:~                  N '~w'~''• .              >.Ji'"a s,,             •.,-x:                                                            •                                                '~~.                               + et             %
                                                                                                                                                                                                                                                     l̀                                               ~ .~ M11
                                                                                                                                                                                                                                                                                                       ~ tTj'
          iI~           OrlEinol CradlCor"                               Syt~t6roflj~BMtk                                                        MCM Accoiiht Numlier` 857~203477                                                                                                                      [.
                        Ortginaf AecounE                                                                                                         Cltarqe 01( p3to
                                                                         fi01t1170239362949                                                                                                                  09•14-201G                                                                                   ~~
                        Numbur :
                        Currant Credf[or.. .                             Midland Fund)ng Llt                                                                                                                     Midland Crrdlt Managemeflt, Inc.                                                            ~
    : a;                The sole nwnor oJ thia                                                                . ..                                Current Sr'tvlcur                                                                                                                                         ~
                                                                                                                                                      . . ,, .                    ,                                                                               '        .                              'i a.'•i
    ~ '                 deUr                                                                              ,
     {,                  .)r.•'             :t-..'v'dtr`'~i+ {'~f^        .~a''                       ~         f~ ~ •~AL~"l `l'lr                                       ~            f:
                                                   '                                                                                                   \''                    •'                                                                d!                              r ,
    ;                                                                                   •;Scn~ distiiites'or n i ct 1                                    ~                   PfP ~                                                                                                                        ~.~~I
                       Sond Payments to;                                                                ~.."~L.A1
                                                                                            f i<atisfar.tion   nfJ• ~~                                                                            Pry vsluil Payr~e~nts ~~Gnlotadd Residents;                                                                        ;
                       Midland Credit Management,lnc • AKn:,ConsumeF Suppart Servicns                                                                                                             Colarado MSnager; Inc                                                                                   ~' 4~
                                                                                            320 Epst 81g Beavor Rd                                                                                8G90 Wo1H Court, 5u(tr! 110
                       P.O. Box 51319                                                       Srrlte 300 ,                '
                       Los An6eles, CA 90051•5519                                                                                                                                                 Wrstmlttistelr, CO 80031                                                                                 r~
                                                                                            Troy, Mi 48083 r`                                                                                                                                                                                               ,
     ~p                                                                                     Ybu may atso call (800) 321=3809 ;                                                                    Phonc (303) 920•47G~

                       We are requirnd under state law to notify consumers of the following nddltional riQhts. Thif Ilst does not ttlrrtaln A tomplete fitt                                                                                                                                                          ~
                       of the rights consumers have under appilcabte law:                                                                                                                                                                                                                                     f`
                                                                                                                                                                                                                                                                                                             a~a
                       NMLS ID: 934164
                `                                                                                         .         .                                                                                                                 `                       '                                           ~F•~
                                                                                                                                                                                                                                                                                                             `~t
                                                                                                                                                                                                                                                                                                              ~
                       IF YOU LtVE 1N MASSACHUSETTS, THfS APPlIES'(O 1~OU: NOTICE OK IMPORTANT RIGHTSi You heve tha right to mak+r e wrltteft.or
       a•              orol request that telephone catis regarding your debt not be made ta you nt your plaCe'bf e+nployment. Anysuch oral•'raquast wIH                                                                                                                                                   rt~{;
       1~j he valid for only ton i10) days unless you providc writtert conflnnotloh of the requost postmarked'ocdolivmod within sovan,(7)                                                                                                                                                                            '
           days af such request. You may terminate this request by writing to MCM
                                                                                                                                                                                                                                                                                                           r~•'
                       IF YOU LIVE IN MINNESOTA, THIS APPUESTO.YGUS This coliection rrgency Is licensed hy the Minnesota Department of Cnmmarca
                                                                                                                                                                                      _.1 ..'.• . ,                        ..             ' .                 .                     1,                      h.
                                                                                                                                                                                         •
              ~ IF YOU LIVE IN NEW YORK CITY, THIS APPLIESTOYOU: New York Gty DepartmejltQf tOf~lmer Aff Ira Llcenso NurnhBf 1140603,                                                                                                                                                                       r~
          t4.          1207829, 1207820,1227728, 2022587,.2023151, 20I3.152r 2027A29 2027430;
                                                                                         .    2027431. and 2058507,                                                                                                                             ;
                                                                                                                                                                                                                                                                                                            ~a
                                                                                                                                                                                                                                ,                             •                 ':.                         ' i~.0
                                                                                                                                                                                                                     S~
                       IF YOD UV8 IN NORTH CAROLINA, THIS APPLIFS TO YdUe NOrtit Carolina Departmeot of INlit'all~e Permit 1♦101659, 44182,114250                                                                                                                                                             ~
                       f13777, 8111895, k112039, tf113170, lf113236 and fl112578;'Midland CreditManagement Inc' D2i) E Blg OQaver Rd, Suitc 300,                                                                                                                                                              ~
                       Troy, MI 48083                                                                                                                                                                                                                                                                         tFj
                                                                                                                               ,
                       IF YOD UVE IN TENNESSEF; THtS APPUfS TO YOU Thls cbtlectfon egency is Ilcensed b~ tiie Collectlon Service Board of the
       :               Department ot Commetce ond insurattce                                                                                                                      ,
                                             ,                          •.:•                                                                                                                                                                         .. r 6.       t                                        . ~.,I
       ;~                                                                                                      '.                                     ~ . ~ ' 3C tt'.           l.'::i1.•fr; te:'".{                                                                                 .
          I                                  ~                       ti~r.~H                                            •n c               ,          ~~~;wa.'i: ~ r                    t - ~1       0•                                     t ~SSraz          . , 'r s"1?                                   .:~I!
                                                                                                                                                                                                                                                                                                            ..•F3'
                                                                                                                                                                                               ~                                          1          .5 N              =_
                                                                       0                         a                                                    '•F '`{ ,y.r L . ° `k .
                                                                       4"                                                                                     2NV y                                                                                          .`S'Y~'       ,̀~.,~.~                         _'.~ .
                                                                                                                                                                  t:1.y J✓• N 4 .              ;l .                                                                    N
                                                                                                                                                                                                                                                                                                               }~t

                                       r         W"     ', . 4~ • r,•`-`f ~, e.Yzt . ~X   n                                            •°ti              .~~~         ,'~                                                                                      ,, yt1 •~'~F:
                                                                                                                                                                                                                                                     N , .•".F~'~
                                                                                                                                                                                                                                                              4~
                                                 ; cat =rFtiti .. ~,+~ ~ 1 •t.    ~:;   n~                                                 ,               ti,,Y 'r,~'Ka ~y.                                                   .1.                   •,u + Rk 1 t ~ ..
                                        ~                                                                                                                                «
                                                                       +~+~ ~~                                                                                                                                                                                                                             _.~
                                                                                                                                                                                          ~
                                                        ~ t :3,                                              ~ ~                                                             ~ :`. ..:. •;:•.',c :                                                   ~ `, ~t"as `
                                             7         ,~'.. ~~ ~ '.(s ~                                                                        ' , -                        .[~ ..•,:_                  .                '             ,    ry\
                                                              '\. i.c C~ S fv        ~l~CZ,".?s         -F                                             I_
                                                                              7r'~ .4'i'h`a'~'"
                                                                                              ~t               F •                                      .                      , t    t                                    '     f           (•ai4                          ~             .                      ~
          ;~~                                          -:wr"t ~inA    ^                                                                                              .                                                       ..: ^ ,d •   ^s
              yyy~~~                                   :.- 1 ~'~'t'a t ~'           ~-S> '3-                                                                                                                                              ~.
                                                                                                                                                                                                                     . o.'~ ~f 4i M }• `` x•~ ~ \
                                                                                                                                                                             t
                                                          }                         .fa '~`• t ~~ # yGrl, - «                                  r~       ~ ~~i "•~ t ~ .                                                                    ~~1
                                                            r ~111                              y -;h~~~V`.~ul                                  'I,• ,.~.{~" W~xs f..\,.~1'.:h.                     .~
                                                                   ,F~bt.. i    ~. • ..C„            -.,
                 .I                                     : k``'~~ -..               :'`oc                   ..."i,..~~y                         n~..rt
                                                                                                                                                ~ ..            ~:•"
                                                                                                                                                                              •.       •••,.t ~. ~' ~
                                                                                                                                                                                                     tlm~~.t~ ',
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                     k
                                                                                                                                                                                                                            r         _
                                                                                                                                                                                                                                       :,`,
                                                            ~ ~na ~               ~             "~#t r              =;                             + £`
                                                                                                                                                 ~v'                          „ '`.
                                                                                                                                                                                 ';t:;
                                                                                                                                                                                    r,,;.              ~          f x L \t t•~
                                                                                                                                                                                                                             "r'.. ', ..~
                                                                                                                                                                                                                                . ,~
                                                                               }.         ~  i ~  ~•e                                                                                             t
                                                                    e~                 afs~r i=•                                                                                                                                                       1 t.:: Y.rs
                                                                                                                                                                                                                                           r- ~1 ~~•{~i~t~~«
                                                                                                                                                                                                                                      ;a;~ySr     r,          r r i
          ~              -                                                                                                                                                                                                                                         ^
                                                                                      ~r                      _ 4~•I. Zn~ -•ML,.                                 ~                                                                                                              ~                 MS lci t
                                                           ~i~ 1.                          , 'J+
                                                                                             , 11                                                                                                            .                              R.. S+ M1,d,

                                                             ~~~^-                +                                           j ~                                 3 •                                                                                       ' '                                   r
          ~;1                     -

                                                                                                                                                                 T'yta~3'
                         .                                                ,                                                        .                               ~~            r +'                                                41         ,..},~w•v •,. .~ ,~ `
                                                                                                          r                                                                                                                {                               ",                        •r
                                                                                                                                               t ll                          `                                        ''        ,t         ~+:i ';+.1~'
              ~ •                                                         '                                                            :                                              _ ,~- „~ ~S :                  ~                                        ,                     •.~

                                                 ~k~~ ~4t . ~~ ~                                                            4 ~,~,~                                                                  .                                                  •              . .                    y
                                             t ~•1 •ri,\lY~i' ~
                                                                                                                            j
                                                                                                                         ~,'T.`,,~~'                             ,1Q # t,
                                                                                                                                                                 y


                                                                                                                    4                                    r.•j                              .1 }    'h}i          S
                                                                                                                                                                   1,•
                                                                                                                                                                                                                                                                          PftO t]A
                                                                                                                     ~                          '0.~               ~                   ' '(t~TK•
                                                                                                                    y                                     ?R,Y•'la~
                I.. r• ti, .           .. .            .                .         .        ...        ,•
                                                                                                      L 4t ^-•.~~ ~s•
                                                                                                                    +T                                                                                                     ,                                       . - ... _... .                                    .



                                                                                                                                                                                                         Scanned with CamScanner
Filing # 114908068
     Case           E-Filed 10/13/2020
          0:20-cv-62494-RKA   Document04:30:38 PM on FLSD Docket 12/04/2020 Page 19 of 30
                                       1-2 Entered




                 IlV` THE COUN'I'Y CUURT UF TIIE SEVENTEE:IYTH JUI3ICIAL CIRCliIT
                             IN AN]D F(7R BROWARD COUNTY, FLORIDA

                                                                           Case'V"o.

          VIRC;INI/1 AYALr1,

                             Plainti,ff.
           vs.

          MIDLAND C:ItE;DIT MANAGEMENT,
          LLC. and MIDLAND FC.RvDP;vCa, LLC.

                          Defendants.
                                    .                                  ,

                                                         PLAINI'IFF'S N()'irICE OF
                                   SEItVING INTERRnGATORIES Tt) DEFENllANT

                 i'Iaintiff VIRGIN IA AYALA, hy and through unaersigned counsel, and pur5iiant to Ftorida

         R.uley caf C:ivil 1'rocedure 1.34{), hereby prop(7unds the attached intc;rroizcitories to Defendant

         Y1IDLf1ND CI~EDIT MANA.GE VIENT, LI C'. Stirorn answzrs to these Intei-ragatories must be

         fiirnished on or Uefi~re the 30th clay atter the set-vice oP these Interrogltories.

                                                      CERTIFIC:1TE t)F SERVICE

                 T he undersiaried herebvi certities that t;!n Uctoher 1.3, 2i)20, the foregoing was electr<rnical ly

         fileci ,a•ith the Clerk crf the Court tising the Flc>rida Caurts l: t~ iling ~Pr~rtal which will send ~Y notice

         of electronic filing, ta all counsel of recorct.

                                                                                 Respeettully Subnzitted,

                                                                                   !si Thonsas J. Patti
                                                                                 TI-I(3MAS J. PATTi, ESQ.
                                                                                 FIorida f3ar No.: 1.1 S3 ;?
                                                                                 E-mail:      toni@,jiUritellaw.corn




                                                                                                                                               PAc'cG 11 or 6
                                                 L.ANN, OF rICES c>'F J113[tAEL S. HtNv1, PLLC
                                                                                                                                    -5) 529-954U
                     1 tO tiE 61.h Struet, 17Ch F100r I Fti. L::cucSc;r3:ilc. i+lorida 333Q.1 I V'nunv 1E)54l 90 7- l 15G i 1':tx (85
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 20 of 30




               PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT

    I.       DEFINITIONS

    ( I.)    "Action" shall iiiean the above captioned inatter.

    (2)      "Any,""All.." and "each" shall be- constrLied as any, all and each.

    (3)      "And" shall mean andior.

    (4)      "Concern," "conceming," "refer," "referring," "relate, " "relatiiig," "regard," or
               regrarding' shall all meaji documetits wliicli explicitly or implicitly, in wliote or in part,
             compare. were received In conjunctioii with, or were generated as a result of the subject
             i-natter of the requost, including all documeiits which. reflect, record, spedfy, memot-ialize.
             relate, ciescribe, discuss, consider, coticern, constitute, embody, evaltiate, analyze, refer to,
             revicw, report oti, coiiiment oii, Inipinge upoti, or ii-npact ttic subject niatter ofthe request.

    (5)      "Complaiiit" means the operative Statement of Claii-n filed in the abo:ve captioned action.

    (6)      "Collectioii Letter" sliall refer to Exhibit "A" attached to the Complaint.

    (77) '   "Communication" or "setit" iiieltides every nianner or i-ticaiis of disclosure.. traiisfer, or
             exchange of infoi-iiiatioti, and,"or attempt thereof.. and evei-y disclosure, transfer or exchange
             of infomiation, wt-ictlier orally or by docuriiciit or whetlier face-to-face, by teleptione, mail,
             electronic iiiail, personal delivery, or otlict-wise, and,/or atternpt thereof.

    (8)      "Defendant," "you," and "votir" shall mean MIDLAND CREDIT MAN AGENMNT, LLC,
              aiiy of its directors, offiecrs, sates, agents, mariagers, supervisors, gencral ageiits, agents
             (including attorneys, accounLatits, consultatits, investirient advisors or bankers),
              einployces, representatives aiid any other persons purportiiig to act oli their belial.f. These
             - defined terciis iiictLicle divisions, affiliates, subsidiaries. predecessor entities, acquit-ect
              enticies arid/or i-clated etitities or ai-iv other ciititv acting or purportinti to act on its behalf,
               includii-ig those wlio saught to conimuri*I catewith Plainfift'durin- tiae retevaiit filile-period
               v,,hether by letter, e-mail, text iiiessage., or aiiy otlier mediuin, regardless of whethei-
             successful or unsuccessful.

    (9)      "Debt" shall refer to the obligation
                                             tn     or ptirliorted obligation which Defciidaiit souglit to
             collect froni Plaintiff in the Collection Letter.

    (10) "DocLiinciit" me-ans the original, zind all - non-idetitical cqpies (whether differc-nt from ttic
                                    II
         origiiial becaLISC. oC add't'onal  notations~ ot othervvise.), of all written, pritited Lyped,                .
         recorded, clecti-oilicaliv or dig,itallv stored, oi- graphic matter- howevoi, produced or
         repi-oduced, in ttie acttial or constructive possession, custody, or CotiLrot of plaintiff
         iiiclttding, without lirnitation, all writings, draNv,ings, graphs, clikii-ts., photographs,

                                                                                                                   PAGF_ 12
                                                                                                                          7 Of 6
                                       &Aw Or  , FICEISOP&BRAELS. HINDI,PLLC
                 71.o5i?6thStreeL17th Floarl Vt. Laudordaw, FUlda,33,301 I Phone(,9-64) W7-11 136 I Fx,
                                                                                                      -(!3&5)529-W40
                                                       ik. -, y w, -hb—r—,-
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 21 of 30




              photobraphic records, sound reproduct:ion tape.s, data compiiations (whether tangiblc oi-
              intangible froixi which iiifonnation can be obtained, discerned., or can be transtated through
              detection devices into a reasonably usabli; tangible fonn), cort•espondence, memoranda,
              data, notes of conversations, dlarles, papers, letters, e-matl commuriicrlttori3, telegralns,
              tnessages of any kind, rninutes of ineetings, stenograpllic or hand-typed and wrltten notes,
              appraisals, bids, account books, checks, invoices, ledgers, agreenients, studies, estimates,
              reports, nlstl•llctlotts, requests, pamphlets, brochures, applications, returns, pictures, bool:s,
              journals, ledgers, corporate recorcls, accounts, contracts, leaflets, administrative or
              stov,ernrnental reports or returtrs, exhibits, lnaps, surveys, sketches. microtilin, Xerox or
              any other tangible thing5 wliich constitute or contain tnatters within the sc:ope of'the Florida
              Rules of Civil Procedure.

    (1 l)     "F(:.CPA" nicans the Florida Consutner Colicction Practices Act, i'la. Stat. §559.55 et.secl,

    (1.2)     "FDCI?A" mcans the Fair Debt Collectiorl Pr•actices A.ct, 15 L:.S.C. §1b92 et seq.

    (1 ;)     "Includiug" lneans: (a) including, but not litzuted to, or (b) including, witliout linlitation.
              Any e:xamples which f<ollow thasa plrrases are ,et forth to clarify the request, dztinition. or
              instruction, not limited to the rccluest, dcfinitiort or instruction.

    (1.4)     "Identity" with respect to natural persort, ineans to giv4, to the extent knowri, thc person's
              futl nane, present or last known ,rddress, and when refarring to a natural person,
              additionally, t11e preseiit or last kn.own place ot• employinetit. Once a person lias been
              identificd in accordance with tliis ptrragrtlph, oiily the name of that person need be listtd in
              re:sponse to subsequent discovery rerlele,ting the identifiication oi'that person.

     (l5)     "Or" shall meali an.di'or.

     (10)     "Paytnent" shall include all availetble IllLtllods of fttrids tender, rncludulg but not timited
              to: ca:,lt; ntoney order, a negotiable instrument such as a check, note, o.r draft; an ACI=I
              dcbit; bank, wire, or electronic-funds transf:ct•; and, credit-card paynient.

     (.l'')   "1'crson" or '`Pct•sons" shall mcan natural persons, proprletorshlps, lon.lt ventures.
              partnef:sliips. corporations, trust. ;roups, associations, organizations, governiiiental
              agencies atid all. otlier cntities.

     (W       "I'laintiftf" or "PIaintiff's" Shall t-nean VIRGINIA AYAL,A.

     (1 9)    "Relevant time period," "relevanfi period" or "during the relevant period" refel:s to a tinite
              len~th of time, the durrltion of tivhiclr i;~ urririterrupted, that begins three years prior tC~
              commencemcnt of the above captioned actiorl; and end:s on ()ctober 13, 2020.

     (20)     The phrase '`as defitted by the FDC1'A" sllalt r;,fer to the meaning aridlor definitioti of a
              particular word. or phrase set i:orth undet 1.5 U.S.C, 1 1692a.


                                                                                                                                            PA<.;1: ; 3 of 6
                                                LAW OFFIi-L•'ti OF 11BitAEL S. HINDI, PLLC
                  1.10 tiF. fth 5t.ra<,t. 17'th Florn• I L:t. T.auder:dnle. FLorida;;;3=~,Gi ! k''r.one (95•0 90741.361 Fax(855) ; 2a-')ii40
                                                                  ~t~ :~:~L?.S:iLs~-:35?`.:~•yl
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 22 of 30




    (21.)   Tlle phrasc "as defined bv the rCCPA" shall. t•ct:er to the meani.ng ancl.'or del:inition oC a
            particular word or phrase set forth under Fla. Stat., § 559.55.

    II:      IN 5'TRi.TCTIONS

             Each of the fo[lowing recluests is continuing, and in the event that at anv later date yotl obtain

    or discover any addifiional inforrnation responsive to any requr;st, you shall subznit the infot-maticm

    proniptly. If an objection is madz to any interroaatories herein, all infonnation covered by the

    interrogatoiy which is not ,ubjec.t to the objection should lic provided.

             1nforrnati<)n whic;_h inay be re5ponSive to tiK)re tjl'cln. t)rit Intt;rrt)gatorV need not be repeated,

    hc>wever 5uch inforination stiould he identifiied an(i the tnterI'o~;atory lt was prevlouslv responslve to

    t•eierenczd. All lteadings lierein are iiieluded only for orj.!anization purpo;es and should not be

    construed as br;ing pztrt of any interrogatory, or as liniiting any recluest in any inanner.

             If any informittioti requested by these interro<.;atorie; is claimed to be prlvtleged c)r any

     interrogatoiy is otherwise ol~jected to, please provide tlte exact Lyrounds upon whieh the objection is

     based anci icientify all persott5 who presently have access to or are ativare of the inl'or► natioli reyuested.

     IIy. I V TEi2ROGATO R i»:S

     Intere-ttl;atory :tio. l. Describe, step-by-step, the process which re>ulted in the Colltction Letter
                                heiti~ transmitte:d to Plaintiff; beginning with the datc atad lnethod of
                                 transn)ission or'I'laintilT's int"orlx)aiion to Defendant, e.g., ccm.put(:r tapes
                                 or other media delivcred (wlien, bv wllom, whLre and to whom); content
                                 of cotnputer tape or u3edia; data input (lwliere arld bv w•horii); cotnl)tute;r
                                 entry or other mearts of dirccting transmis:sion letters (where and by wltonl
                                 entry lnade), letter with dabtor inforination printed (f'roin where and by
                                 whom); letter with clebtor informatiou mailcd (from where and by wholn ),
                                 computer tapes or media returned fon wliat occasion, wlien, by whom and
                                 to whorn).

                                    RESPONSF.:




                                                                                                                                I'AGh 14 ot 6
                                           LAx-v OFF'IG.E:i 0F :31 GR_1E.L S. H1NDI, PLLC
                 IlU;+E fiih SErc:nt. 17th Floar i Ft. l,auduedtiv. F'4urid;t'3~301 { 1'hone (9541 E107-: 7;461 Fax ;S55)529-8640
                                                             lS.sS:?~s;:,1~,i,r~,~;1.j,.,r c••~~zu
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 23 of 30




    Iixterrogatot-y Na. 2. ldentaN etu;h ol' Dixel,clal7t:`ti pract.ices, policies, and procedures t.hat were
                             in e.xistuncL prior to sending Plaintiff the Crollection Lett4r, whereby said
                             practices, policies, and procedures were reasonably adapted to prevent
                             Defendant froln vic>latitig the FCCI'A as allc:geci bv Plaintiff.

                                     RESPnN,rsE:




    6nterroratory No.3. ldenti!'y the doeunnents jpecified by Rrlle 69V-180.080. Florida
                          Adlninistrative Code, that Defendant maintains.

                                     RESPDNSE:




    Intertt~;atctry No. 4. Idelitify the docunictits specilied by Rule 69V-180.080, Florida
                           Actministrtttive Code, tiiat Defendttnt dcaes not inaintain.

                                     RESPONSE:




    Lnterrobatr► ry iio. S. lden.tify tlie docunnnts spec.ihed by Rulc: 69.V-1 Nt).02i0, F loridct
                              Adlninistrative C't7de, niaintasned by Defeticiant regarding Plaintitf or tlle
                              Debt that are cw-rent within one week of tlie ctirrc;nt date.

                                      RESPONSE:




     Infiera-agat+nra' Nio. 6. Identify the d«curlients specitied b' R.ule 69V-190.0$0, r'lorida
                             Adnainist:rative C"ode, iaaiiltaztled by Defendant rcgnrding Plaintiff or the
                             Deht that tarc not current witliin one weelc ot the czirrent aate.

                                      RES.i'C?NSE:




                                                                                                                                            I'Ai;[:;1 S of 6
                                            LAw OFru,LS, O~F Jtt3RAEL S. HtNnt, PLLC
                1.10 51?. EiLh StmeE. 17rh i?loor j F t. l...aildardale. F'lurida ;;:>3i)1 I Phorie. (9:5•l) 907- i.126 { Frix (855) 529-95411
                                                                  sY~~~ laltc;:.t~ts~:•..
                                                                                       y~,~~?.
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 24 of 30




                                                            V ERIC' IC'AT ICJ;i
            Uilder penalties oCperjury, 1, the luidersigned afrartt, declare thai: I. have read thc loregoing

    Answers to lnterrogatories, and that the AnsNvers are true tiud carrt:ct.




                                                                     AFFI.AN'l, SIGi~tA'rURE


                                                                     I'RINTF D '+.v,1ME OF AFFiANT


                                                                     CAPACITY ! TIT LE OF AFF[ANT


    BEFURE NIE, the undersigned authority, pzrsonally appeared

    who produced as identificatio.n                                                                                                           , bearin(y

    number                                                                      expiring on                                                        who

    dicl tal;:e an oittli, wlio statzd that heishe ts tl:e person notecl above, and tllat, accol'dlilg to hls!her

    be,t knu•urledge and belief: the for-oing an5wer:~ are tt-ue and correct.

     Sworn to and Stibscribed bei'ore a7e, this                                 clay of                                              .202



     51GNATUR.E t3F NO'T'ARY


     PRINTEll NAiLiE OF NOTARY




     SEr1L OF NOTARY


                                                                                                                                          Pni]t: 16 cif 6
                                            LA4Y OFFICES l)F -1.I:t3RAF.L S. HLNDI, PLLC
                11{) SNM F.itl; Strcc+C, 1.7th t•']ovr j 6t. L:tudax~xkt, C'lorira 33'301 1 Phorie (:)a•1, 9(i 1-11361 Fax C.3c55) 329-9540
                                                                  N:~.w•:~'~~a.s..;~t;ylw :r,rrl
Filirig # 114908068 E-1Filed 1 f)!13/2(120 04:3t?:3 8.PNI
     Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 25 of 30




                                                                    -I JUDICIAL CIRCII:IT
                   IN THE GOUiYTY C'()iTRT t1'T TIiIH; SLVGNTEEN'i`i
                              IN AND FOR BROWARD COtiNTY, FLC3RIDA

                                                                        Case ?vo.

            VIRClIN1A AYAL<l,,

                              Plainti£f,
             vs.

            MIDL.AND CREDIT MANA.GEIVIENT,
            LLC, and MIDLr1ND FLTNDING, .LLC-,

                            I)e£ezlciants.

                                                                                 ()F DC?CUTNIk NT                                  -
                 P'L4INTIFr'S E`IRST S1EaT {.IF RE IJEfiT`S I;`[)R PRODUG`1'ICJN
                                                                                    couusel, and pursuant to l`lorida
                   - PlaitititfVI1ZC.► 3NrA AYALA, Uy and through iindersigned
                                                                         ti~1DLA?~'~1:7 I:REDIT 1vlANAGEML;i~[T,
           Fttales ofCivil Yroeedure 1.:~50, and rec{u~;st> lle£endant ~
                                                                    thic-ty (30) days Erom. service the following
           LLC, to produc4 for inspection and copyiiig witliin
                                                                                 delivery o£ De£endant's responses
           docuinents hy e-mail to tom(,~jibraellaw.com, or in the e-vent
                                                                       e-nlail, thc same may be delivercd to Tlie
           a11d the requestc.d docttlliCnts canrlot be provided via
                                                                        .Floor, Fort Lauderdale, Florida 3330 1.
           Law C1filces of .f ibraet S. H.indi 11O SE 6th Sa-eet, 17`h

            l.       Dl; I{iNITIOtiS

            (1)      "Acti.ory" shatl mean the Zbove captiuned tiiatte.r.
                                                                                and eacti.
            (7)      "Arty," "A11,,, and "each' shall be construecl as any, all

            (3)      :`And°' Shall nieari ancllor.
                                                                                   :`relate, " "relating,,," "regard," or
            (4)      "Cran4ern." - concerning," `'refer," :`reterring,"
                                                                           cxl~licitly or implicitly, in whole: or in part,
                     "regardi~ng" shall all niean docuntc.rlt5 ~Gw~hicli
                                                                                       generrited as a result of the subject
                     compare, Nvere received in conjunction witli, or w(rre
                                                                            whiell rcflect, record, specity, nienlorialize,
                     tnattcr o£ the requcst, includinc, a11 documents
                                                                         cor<stitute, c.ni6ody, eva(uate, analyz.e. re-Eer to,
                      rc;late, describt, discuss. consider. concern,
                                                                              or irTlpaCt tile subjCct t1laCter t1t the 1'Cqtlest;
                      review, report on, cotliiliCrnt oll, i111pin~C' u]:lon,
                                                                                   filed in ttle ahove captioned accion.
             (j)      "C'otllplaint" tiic,ans the operativt; Stateltlent ofC_-laim
                                                                                    to the C:onnplaint.
             (6)      "Callectiotx Letter" shall 1•efer to E:4;liibit "A" attaclied
                                                                                evcry Yrianner or 1llelins of diSclosure, trans£er, or
             {~1      `'CSO1T1n1t1t11Catlotl" ar ``sdnt" illclud~s
                                                                                and evtry discl.osurr:, transt_et• or cxcllange:
                      ~ schan~e oI ini~orn~ati.on, ~nd`or att~.tTllat there;o£,
                                                                                                                          CAGE i 1 of 6

                                                     LAW OFF3.C`-Eti ON .J.LLiI;.AGL S1. .HtNDI,                  PLLC
                                                17Ch F'lar,r ![ C. t:u~dc rdul<`. H Ic:Pid:a'~t3':i()1 Phone (9s:i 4i
                          i 10 Sls (iih Street,
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 26 of 30




                                                                    whether face-to-face, by telephone, jiiail,
                of informatiori, whether orally or by docutnent or
                                                                            atterript thereof.
                electronic mail, personal delivery, or otherw•ise, arxtr'or
                                                                            (;RGDIT MA:tilAC,F,MENT, LLC,
   (~)          "°Defendant,'.:`y.ou," and "vour" shail tnz:tn MTDL'1ND
                                                                           supervisors, general agents. agents
                anv of its directors, of'ficers, sales, a(yents. manaaers,                         or baiiltzrs),
                (including attotneys, accountants, constrltants, investrnent a(tvisors bGhalf. These
                                                                       purporting to act on  their
                employees, representatives and anv other persons                                        acquired
                clelined terms include divisions, affiliates, subsidiaries, predecessor entities,
                                                                      acting or purpor-ting to act on its Uehalf,
                 entities and/or related entities or any other cntity
                                                                      Plaintiff dut•ing the re►evant timz-period
                 includino those who sought to comtnunicatc with
                                                                        other medium, regardless of whether
                 whcther by letter, e-mail, text mes5age, or anv
                 successful or ttnsuccessful.
                                                                     obligtttion which. Defendant souuht to
    (9)         "Debt" shall refer to the oblivation or E,urported
                collect ti•otn Plainti:ff irt the Collection Letter.
                                                                                               (whether different frotn the
    (1 U)        "DOCunnnt" tneans the original., tu-td all non-identiea{ ciapies
                 ari~it.lal because of additional notations or otlterwise), of all ~~rritten,               pr~itited, tyhed,
                                                                               graphic nzatter, however produced or
                 recorded, cl.^:ctronicallv or digitally- stored, or
                                                                                        cutitody, or control of plaintiff
                  reprc>duced, in the actttal or constructive possession,
                                                                                            Qraphs, cllarts, photograplis.
                  including, without limitittlon, all writings, drawings,
                                                                               data compilations (whether tang.ible or
                  hhot(:1grahhic records, svund reproduction tapes,
                                                                                  discer.ned, or can be transtated through
                  intangible t'ronl which il;formation can be obtained,
                                                                                    form), correspr?ndznce, rnatnc7rancia,
                  detectiun cievices intc~ a re~t4onataly usable tan~ible
                                                                           letters, e-mail con~munications, tele~rams,
                   data, notcs of coilversations, diaries, papers,
                                                                        stenographii: or hand-typetl and vvritteri notr:s,
                   messa~es caf any (cind, tiainutes of tneetings,
                                                                                 lcd~~e~rs, ttgreements, studies, cstitnatcs,
                   appraisals, bids, account Uaoks, checks, invoiccs,
                                                                      brochure;, applications, returns, pictures, books,
                   reports, instructions, requests, parnphk.ts,
                                                                                   contracts, leaflets, adnuntstrattve or
                   journa.ls, ledgers, corparate records, accounts,                                                  r~erox ar
                                                                       lnaps, surveys, sketclies.. nlx;rottltTl,
                   ~?ovtrnmental reports t1r returns, extiibits,
                                                                                in naatters witl~in the scope of the 1= Jorida
                   ;~►iv othcr tan ~il~lc thin«s v~~lt~ich constitutt or canta
                    R.ules o1.' C:ivil. }'roccdtu•e.
                                                         Collect.ion                                   Practices A.ct,1'la. Stat. §559.55 et sr.q.
                  "FCC.PA" nieans the Florida Cc:>nsumer
                                                              Practiees Act, 15 li.S.C. § 1(i92                                  c3z sey
                   "1~.DCPA" means ttit Fair Debt C:ollection
                                                                                                                     litrtitation.
                                                                    I Ot Ilnlltt;',d t0, or (b) including, withottt
         (1;)      "Lncluding' nleans: (a) LIlcludlng. bttt 1                       forth to clarify the rec;uest, detinition or
                   Any examples which follow these phrases are set
                                                                                      instt•uction.
                   insu'uction, n.ot limit~:d tc1 t}Ye ren,tL:;t:, ciu(inition or
                                                                                                            the persori's
         (14)      . `Identily" with respect to natural pertion, ►n;,ans to give, ti.~ -the extcnt krtovvn.
                                                                                                        natural  person,
                                                            adciress, arul wi1Ln referring to a
                    tuil nillne, present or last known                                                         has been
                                                                 place of employtui;nt. oticc a persort
                    additionally, t11e prusent or last known

                                                                                                                                       1?nar 12 of 6
                                                    I„Mw Orricr:s t>F JI[3RNEL S. HtND1,   ;f'LLC
                                                                                      (tl.i~t) 9()+ =.13G j Fax
                                                                                 i?►c»•icia i;:.D3(11. 1.t'hnne
                           SF Gtti StrcK:t. l?ir t' lou~~ ; 1?t. i.,~utlerdaie..
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 27 of 30




             icicntiliecl 'u-t accordancc with this paragrapil, only tlle nijnlc of that person lieed 1)e 1(sted 11.1
             response to subseyuent discovety reqtie5ting the identification of that person.

    (15)     "Ch" shall mean andior.

    (16)     "Payment" shall inciude all available methods of funds tender, including but not limittd
             to: cash; nloney order, a negotiable insti-ument such as a check, note, or draEt; an ACI-1
             debit; bank, wire, rir electronic-ftinds traiisfer; atid, ereclit-card payment.

    ( l7)    :`Person" or .:Persans" shall lnean natural persons. prc>prietor5hips, joint ventures,
             parttierslhips, corporations, trttst, ~~~roups, associations, organizations, ;overnmental
             a~encies and aI1 othei• entities.

    (1 8) "Plaintifl." or "Plaintift's'.' shall niean VIRG1N IA AYALA.

    ( l y)   "Reievant time perioci," "relevant period" or "during the relzvant period" refer;; to a finite
             lcn<;th of tinie, thi dttl-ation nf which is ttnintertupted, that be~~ins ~tllrec years prior to
             coninicncetncnt of' tlie above capti<:>ned action, rtnd encls on C?ctober 11. 2020.

     (20)    The phr'ase =`as defined by the EllCPA.'° shttll refey- to the metaninty rind/or definition of a
             particular word or phrase. set foi-th under 15 U,S.C. § 1692a.

     (21)    ThG plirase "as detuicd by the .l~CC.P:4" shall rcfer to the meaning, andlor definition of a
             particular word or ptu-ase set fortli under l la. Stat., § 559.55.

     11.     INST'RUC1'1ONS

             l:;ach of the tbllttwing requests is c:c,ntinuin~. ancl in the event fihat at any later date you obtain

     c}r ciiscover any additioli<it docunYent responsive to an.y reduest, you sliall subrnit suc.h docunlent

     prot»ptly. 1t' ati objectictri is lnacte to any reyuest hereiri, all docunients covered by the reyuest not

     suhjeet tc:t the o'ojection should be produced. Similarly, if an objection is tnade to prcacluction of a

     clocunlent, the poi-iion(s) of that docuroent not subjec:t to objeetion yhould be prodaceci with the

     pctrtioi2(s) ol?jcctcct to deletecl and inclicated cletu-ly.

             Laclt docuinent is t:7 bc produecd in its entirety e;vcn ii' only a portion o.0 tlie docunic;nt is

     relati;d to the identilied subject inattcr and wit:hottt abbreviatiort, editing, or expurgation and includitig

     all appendices, tables, or other attaclhnients. If ari appcndix, tablc; or ottier attachltieni is not presetited


                                                                                                                                             PAc:;E' I 3 of 6
                                              L'iw OFriC.iaS oF JtBttA>;L S. Hirrni, PLLC
                  i t.t) SE: 6th iteeew .1"ich E''luur ( Pt. [:auilurdalia F lurid.i 3330 1 j.E'hone (954j 1)07-1 i ati I N;is (855) i2rJ-8540
                                                                   s                  .:ix_: :r,i
                                                                                 I .?.:
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 28 of 30




     witl) tl.ie original but is attachcd to a copy tl.lereof or i5 othet-wise avail.able, it sliould bc subrctitted and

     cicarly mariced to indicate the document to which il cot-responds. Witli the exception of pi•ivileged

     niaterial, rio document or portioli thercof should be masked or deleted in any manner. To the estent

     possible, documents should be produccd in the same order and arrangement as in the file form which

     they are taken.

             Unless othenvise recluested, in lieu o:f producin(y original documcnts, you mav produce

     lahotocopies, provided that you shall retain the original ducurnents and produce thenl to tlic Plaintiff

     tlpon ret.~uest. Fut-tller, copies of'original docttments ntay be subtnitted in lieu oforiginals only iftlir;y

     are tnic, corrr;ct, and complete copies oi' tlie oritiinal documents, and thei.r submission constitutes a

     waivel- of aiiv clailn as to the authenticity of the copy should it be necessary to introducc sucli copy

     into evidence in any legat procceding. Please provide coior copies of any document originally

     prodilced in color or containin- type, wlltStig, or otlier Lllarl<s in allv color othCr tllail black.

              i.n. thc cvent sucli tilG(s) or docutitents(s) has (have) becn reixtoved, either for tklc put-pose of

     this action or fol• soliie otlier purpose, hleasc staic the rlarnc and address of t%e person who rcmoved

     thc lile, the title of tlle filc and each sub-tile, if ,:uiy, rnaintained within the tilc, and the present location

     of the t31e. it'you elloose to withhold t:rom production for in,pcction and copyin~ on the ground of

     priv.ilege or thc likc, it is rcquestcd that you providc the following infoimation: date, type oP

     docuiiient, author, addressee or recipient, presetit location, custodian, nuinber of pages, gencral

     description, privilege claiiiied, and any ofih.er pe;rtiiicnt it7fotznation.

     M.       P9ZODUCTI()?ti RC:QL;IESTS

             The following documents are rcqueyted to be produced. 1'lease coTltact unde>:signed
     coullsel, or have kour_atcorricv contact undersialred coulisel if vou are i•epresc,ntcd bv an. attortiey,
     if you are uneertain as to the, meaning of a terrn i5 or if you. nced additional information to
     understand a rectuest.


                             -- —                                                                                                    PAcrl: 14 c7f 6
                                             LAGv OFT'1CLS OF JrBitA]:.L S. Hl\Dt, PLLC
                  1.10 4G 6th St:eeeG. I,T.h Floor I F;. L.auiSer.dc+ie. Fk;rida 33301 I i'houe (95m1i 907• 1.136 i Fax (856) 529-9b40
                                                                n;ww J-i h.C;:Si,~1si.
                                                                               '~ ~t..~4Mt ! am
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 29 of 30




     (1)    Copics ofi the docunlents that Dcfellclant serlt to Plaintiff during the withirl the five (5) years
            priclr to the comrnenceincnt of the above-captioned action.

     (2)    C:;opies of tlie docurnents utilizecl csr referenced by Defendant to create or eiraft the
            Collection I_etter.

     (3)    C;opies of the documcnts, including lnatluals, instructions attd guideliiics, setting fordt ilte
            policies and procedures of debt collection empk.~yed by Defendant during the two (2) yLars
            prior to the comnlencenient of the above-captioned action.

     (4)    A complete copy of any insur.ance policies covering Defendant for violations ol* tile
            PDCPA ctr.FCCPA during the relevant period.

     (5)    A copy nf the tc:inplate or iorm used to create tlie C'ollection Letter.

     (6)    A. copy of I)elenciant's ttlx retiirns for thc; yeac•s 2016, 2017, 2018, and 2019.

     (7)    A. copy of Defenciant's financial statements for the years 2016, 2017, 201 S. and 2019.

     (8)    A copy of Defendant's bt3lance shzets for the years 201fi, 2017, 2018, ttnd 2019.

     (9)    ('opie5 Uf the docul.nents that Phlintiff reqt:l.este;d Defendant to identify in Interrouatory No.
            i. 4, 5. and 6.                                                                                                             ~

     (10)   All docl.utient<s relied or referenced by Deferldaxit in respondiittt to the Ii1tel-rogatortes
            propounded on Defendant in the above-captioned action.

     (11)   C;opies caf:7.11 repol-ts anct docunients utilized by an expert w-hich Defendatit propclses tc> call
            at trial..

     (12)   All cxizibits tivhich 1')efcndant proposc5 tca ilitl•ocjuce at trial.

            DA I ED: October 13 , 2020

                                                                             /s,' 1"homas J. Patti
                                                                            TL1UiYIAS .1. P ATT[, E +Q.
                                                                            F lorida Bar No.: 11837 7
                                                                            E-nlail:    tolnti,jibraellavt•.com
                                                                            The l:,aw Offices of Jibracl S. I Iindi
                                                                            11(3 SC: (>th Street, Si.lite 1744
                                                                            Cort Laudcrdale, Florida 33301
                                                                            Piionc:           954-907-1 136
                                                                            Fax:              855-529-9540

                                                                            C"OUjVSI;I, F'OR P1.AIN7IPF
                                                                                                                                         Pnc:',t. 15 of b
                                            LAW OPTIC.GS i.)I' JIL3RaE;. S. HINDI.,1'LLC
                1.10 SE 6th SttY:utt. 1.7th k'loor I Ft.                                 l PhoIi.! 195,11 907-1. 1?181 Fax (855):Y2:i51540
                                                         ~k..w..~!`
                                                         .:: ...c.l_Fis3~~_l..t~la~:.xt).nl.
                                                                    •`        •
Case 0:20-cv-62494-RKA Document 1-2 Entered on FLSD Docket 12/04/2020 Page 30 of 30




                                                 CER'C'IE'ICATE t7F SL:lIVICE

           [ HEIZE.BY C1N;ftTEFY ihat on Octobcr 13, 20?0. 1 clectronically 1>;lccl th;                                                       Coref;o111g


    dacunient with the Clerk of thc Court using the Florida Courts E-Filing Portal. 1 also ccrtil'v that

    thc forcgoiiig docitment is beintt served on opposiiig couiisel via e-mail..



                                                                                               'sI niotYlas J. Pattl     _
                                                                                              TH()_YIAS .i. PATTC, ESQ. !
                                                                                              Floricla Bar No.: 1.1 83""




                                                                                                                                              I'AGt.`. ~i 6 of 6
                                             LA4v OFF ic.r;5 OF J.[nttALL, S. HtNUi, PLLC
                1 i t} 13E 6i;h : t,eeet. I7 Ch Pliaor ; Ft. I.:a.uderda.k-. ;-lorid;i TSLi(11 I Phonu. i9:v1'1 907-1 L36 1Fris (835) 519-951.0
                                                                                        .• t ~.;:1N_L'li Yi~
                                                                             ~'.::F~ C'1sM..
                                                                  .'t~.~.:-'.~.
